Donna Watts

 

88-05 Merrick Bivd

Jamaica N.Y., 11432

Apt 1-C FILED
HARRISBURG, PA

January 13, 2021 JAN 49 2021

Re: Dominick Pugliese PER

Case# 15CR182-3 DEPUTY CLERK

To: The Honorable Judge Yvette Kane,

My name is Donna Watts, | am the daughter of Dominick Pugliese. My father is an
inmate at the Federal Correctional Institution in Fort Dix, New Jersey. At this present
time my father is in the hospital on a ventilator due to contracting COVID-19. My family
was notified by the Chaplain on January 7, 2021. My father has already filed a motion
and his case is under review in your court. My father has underline health issues which
put him at greater risk of contracting COVID-19. My father suffered a collapsed lung due
to a car accident in 2005 , in which he soon developed asthma. To add to my family's
suffering we have had to retain a lawyer just to gain information about him, because my
father did not have a Health Care Proxy and even with doing so we are given limited
information, they will not disclose the hospital where he is being treated so my family
and | are at the mercy of the Facility and you, your Honor. Your Honor we are at your
mercy, | respectfully ask that you review his case and grant my father a compassionate
release. Thank You in advance on any assistance you can provide.

Sincerely,

Donna Watts
347-612-0922
Donnam.watts@gmail.com
I) OnAG Watts
eke! Aye Wer ck B\y dl

< \ amc CC yy WAS?

ae \C
we coe Uvelle Kane,
Clerk of Covrt

Qad Wadavs asreey

Vary YoU) OF V2
